DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6, and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azdasht (US 7,360,679B2).
With respect to claim 1, Azdasht teaches a method of interconnecting multiple components of an electrical assembly with a solder joint (figures; and column 4, line 12-column 5, line 15), comprising the steps of: positioning a first component adjacent (22) to and at an angle relative to a second component (23) to provide a connection area between the first and second components (figures; and column 4, line 12-column 5, line 15); dispensing a solder sphere (27) to a capillary tube (25) comprising tapered walls (figures; and column 4, line 12-column 5, line 15), wherein the capillary tube is positioned with an exit orifice (28/29) above the 
With respect to claim 3, Azdasht teaches wherein the first component is positioned at an angle relative to the second component (figures).
With respect to claim 4, Azdasht teaches wherein the first component comprises a first surface, a second surface, and an aperture extending from the first surface to the second surface of the first component, wherein the second component comprises a first surface and a second surface, wherein the step of positioning the first component adjacent to the second component comprises positioning the first surface of the second component adjacent to the second surface of the first component, and wherein the step of dispensing the solder sphere further comprises the exit orifice of the capillary tube being positioned above the aperture of the first component (figures 1-6). 
With respect to claim 6, Azdasht teaches wherein the first and second laser pulses are provided by one of coaxial and non-coaxial lasers (figures 1-6; and column 4, lines 35-39; and column 4, line 60-column 5, line 3).  The laser pulses of Azdasht intrinsically come from either a coaxial or non-coaxial laser source as those are the only two options.

With respect to claim 9, Azdasht teaches wherein the step of applying a first laser pulse to the solder sphere comprises applying sufficient energy to change the solder sphere from a solid state to a semi-molten state (figures 1-6; and column 4, lines 35-39). 

Claims 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azdasht as applied to claim 1 above, and further in view of Azdasht (US 2016/0279725A1) (hereafter Azdasht ‘725).
With respect to claims 2 and 7, Azdasht does not teach wherein the step of applying a second laser pulse comprises changing an intensity of the first pulse; and wherein the first and second laser pulses are provided by varying the intensity of a single laser. However, Azdasht ‘725 teaches wherein the step of applying a second laser pulse comprises changing an intensity of the first pulse (paragraphs 30-32); and wherein the first and second laser pulses are provided by varying the intensity of a single laser (figures; and paragraphs 30-32).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the varying intensity of Azdasht ‘725 in the process of Azdasht in order to achieve the desired wetting and form a strong bond.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azdasht as applied to claim 1 above, and further in view of Ho et al. (US 2007/0075056A1) (hereafter Ho).
With respect to claim 5, Azdasht does not teach wherein the electrical assembly comprises a head-gimbal assembly, wherein the first component comprises a slider, and wherein the second component comprises a trace gimbal assembly. However, Ho teaches wherein the electrical assembly comprises a head-gimbal assembly, wherein the first component comprises a slider, and wherein the second component comprises a trace gimbal assembly (figures; and paragraphs 4, 16, 60, and 66).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the process of Azdasht to form the gimbal-head assembly of Ho in order to achieve the desired wetting and form a strong bond at the bonding site of Azdasht.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using 
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,556,284B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are generally broader than those of U.S. Patent No. 10,556,284B2.  In addition, a period of time intrinsically goes by after the liquefied solder sphere has exited the exit orifice of the capillary tube.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KILEY SHAWN STONER whose telephone number is (571)272-1183.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 
/KILEY S STONER/            Primary Examiner, Art Unit 1735